PER CURIAM.
Epitomized Opinion
Published Only in Ohio Law Abstract
Michael Davis was a duly acting chief of police of Bellaire, and John Wyatt was mayor. On November 29, 1922, Wyatt removed and discharged Davis and filed the order of removal with the Civil Service Commission and appointed another chief of police. The reasons given for Davis’s removal were incompetency, insubordination, neglect of duty, discourteous treatment, failure to obey orders, and for the public good and service. Davis appealed the removal to the Civil Service Commission, but the mayor’s order of removal was sustained.
The chief of police claimed that his removal from office was not upon complaint and hearing as provided by Art. 2, Sec. 38, and Art. 1, Sec. 5, of the State Constitution. The removal was sustained by the Common Pleas, whereupon the accused prosecuted error to the Court of Appeals. In sustaining the judgment, the Court of Appeals held:
The charged against Davis were sustained by the evidence and no error was committed in removing him from office.